Citation Nr: 0018362	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from May 1961 to February 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama which, in pertinent part, denied the 
appellant's claims of entitlement to service connection for 
multiple sclerosis, a low back disorder, and a nervous 
condition.  

The issue of entitlement to service connection for a nervous 
condition will be addressed in the REMAND section which 
follows the ORDER section in the decision below.  The Board 
points out that the RO denied entitlement to service 
connection for a nervous condition in August 1968, based on 
the appellant's failure to appear for his scheduled medical 
examination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on the issues considered 
herein has been obtained by the RO.

2.  The appellant has not submitted competent medical evidence 
demonstrating that he has multiple sclerosis.

3.  The evidence does not establish that the appellant 
currently has any low back disorder that is related to 
service.  The appellant's isolated in-service instance of a 
back strain has not been shown to have resulted in any 
residuals or to have resulted in symptoms that were other than 
acute and transitory, nor has he submitted any competent 
medical evidence indicating that he has currently suffers from 
residuals of a low back injury during service.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to service connection for 
multiple sclerosis.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to service connection for a low 
back disorder.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for multiple 
sclerosis and a low back disorder.  Under pertinent law and VA 
regulations, service connection may be granted if either 
disability was incurred or aggravated during service, or as a 
result of service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. 
§ 3.303.  It is not necessary to have a diagnosis of a 
particular disability during service, but it is necessary to 
have manifestations sufficient to establish that a disability 
was present.  38 C.F.R. § 3.303(d).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well-grounded claim; that is, a claim which is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the claim need 
not be conclusive, it must be accompanied by supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet. App. 498 (1995); Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b), which is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is not 
applicable, a claim still may be well grounded pursuant to the 
same regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App 488, 
495-98 (1997).  

Service medical records reveal that the appellant was seen for 
complaints of right lower back pain in May 1963.  This was 
assessed as back sprain, with some trigger point pain noted 
approximately a week later, in June 1963, for which the 
appellant received an injection.  Two days later, the 
appellant reported complete relief of pain and indicated that 
he had been working without any trouble.  The appellant was 
referred for evaluation of a possible diagnosis of multiple 
sclerosis in January 1964.  However, neurological examination 
was within normal limits and no diagnosis of multiple 
sclerosis was indicated.  The report of the appellant's 
February 1966 separation examination noted that he had been 
seen for transient diplopia in December 1963, with a work up 
for suspected multiple sclerosis, but no disease was found.  
He denied recurrent back pain, and his spine was described as 
normal. 

The Board notes that the appellant did not mention multiple 
sclerosis or a low back disorder when he filed his initial VA 
Form 21-526 in June 1968.  Post-service medical records are 
devoid of any diagnosis of multiple sclerosis.  Baptist 
Medical Center hospitalization records, dated in June 1991, 
indicate that the appellant stated that he had been in 
relatively good health most of his life and do not mention any 
complaints or clinical findings relating to multiple sclerosis 
or a low back problem.  The appellant was subsequently 
admitted to the Baptist Medical Center in May 1993, and 
records from that hospitalization do not reveal any complaints 
or clinical findings related to either multiple sclerosis or 
any low back disorder.  The appellant was treated for back 
strain following a work-related injury in May 1994.  The 
medical evidence of record indicates that the appellant 
suffered a stroke in September 1997.  At the time of the 
appellant's February 1998 VA examination, he reported that he 
"reinjured" his back at work approximately 4 years earlier, 
for which he was receiving compensation.  The VA examiner 
diagnosed chronic low back pain without evidence of 
neurological involvement. 

At his December 1999 personal hearing at the RO, the appellant 
testified that he injured his back during service and that he 
has had continuous back pain since that time.  He reported 
that he currently took muscle relaxers for his back.  
Regarding his claim for multiple sclerosis, the appellant 
testified that he was diagnosed with multiple sclerosis during 
service, and that 4 or 5 years earlier he was told that he had 
a "stopped up blood vessel" that showed up on an MRI for 
which he took blood thinner medication.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the appellant 
received in-service treatment for symptoms thought to be 
related to multiple sclerosis, but a diagnosis of multiple 
sclerosis was never actually rendered and a neurologic 
examination conducted at the time of the appellant's 
separation, in February 1966, revealed no neurologic 
diagnosis.  There is no medical evidence which indicates that 
the appellant currently suffers from multiple sclerosis or 
that there is a service relationship, and such would be 
required to make the claim plausible.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court). has held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability.  (Citation omitted.)  In the absence 
of proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, 
the claim for service connection for multiple sclerosis must 
be denied as not well grounded.  Where there is no medical 
evidence demonstrating that the claimed disorder currently 
exists, the claim is not well grounded.  See Montgomery v. 
Brown, 4 Vet. App. 343 (1993).  As the appellant has not 
submitted competent medical evidence of a diagnosis of 
multiple sclerosis, his claim for service connection for 
multiple sclerosis must be denied as not well grounded.  

Regarding the appellant's claim for a low back disability, 
beyond the appellant's assertions, there is no competent 
clinical evidence of record linking his current back condition 
to his period of active service.  The service medical records 
merely report an acute and transitory back injury in 1963, 
which resolved with treatment, and describe the appellant's 
spine as normal at the time of his February 1966 separation 
examination.  The appellant's treatment records after service 
first indicate treatment for complaints referable to his back 
following a work-related injury in May 1994, more than 25 
years following his military separation.  The assertions of 
the appellant that his current back condition is related to 
service are insufficient to satisfy the nexus requirement 
because they are statements from a layperson with no medical 
training or expertise to determine medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that the Board is not required to entertain unsupported lay 
speculation on medical issues).  While the appellant did 
apparently suffer a back strain in-service in 1963, there is 
no medical evidence of record to establish that he suffered 
any in-service injury of the lower back that was other than 
acute and transitory.  As the appellant has not submitted 
competent medical evidence of a nexus between his current low 
back disorder and his period of active service, his claim must 
be denied as not well grounded.  Epps, 126 F.3d at 1467-68.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).

The Board notes that the RO notified the appellant in the June 
1998 rating decision that the service medical records in 
evidence demonstrated no permanent or chronic disability 
involving multiple sclerosis or a low back condition.  He was 
notified in the July 1999 Supplemental Statement of the Case 
(SSOC) that the evidence of record was negative for any 
current diagnosis of multiple sclerosis and that the medical 
evidence of record did not demonstrate that a chronic back 
disorder was incurred in service.  The Board views that 
information, and the information contained in the March 2000 
SSOC and in this decision, as informing the appellant of the 
type of evidence needed, thus satisfying Robinette v. Brown, 8 
Vet. App. 69 (1995).

In addition, in this case, unlike the situation in Robinette, 
the appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if submitted, 
could make either of these claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Although the appellant 
has mentioned treatment by a private physician following 
service, he has also indicated that he could not recall the 
name of that physician who is now retired and the Board is not 
aware of the existence of additional relevant evidence that 
could serve to well ground either of the appellant's claims.  
As such, there is no further duty on the part of the VA under 
38 U.S.C.A. § 5103(a) to notify a veteran of the evidence 
required to complete his application for service connection 
for a claimed disability.  McKnight, 131 F.3d at 1484-85; 
Robinette, 8 Vet. App. at 77-78.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).

Since the appellant has failed to present competent medical 
evidence that he currently suffers from multiple sclerosis 
and since he has failed to present competent medical evidence 
that his claims are plausible, that is, he has failed to 
present medical evidence that links the claimed conditions to 
service, the appellant's claims for service connection must 
be denied as not well grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995).


ORDER

The appellant's claims for service connection for multiple 
sclerosis and a low back disorder are each denied as not well 
grounded.

REMAND

As mentioned in the introduction, with respect to the 
appellant's claim for entitlement to service connection for a 
nervous condition, the RO denied the appellant's claim in a 
June 1998 rating decision (without reference to the August 
1968 denial of the appellant's initial claim for service 
connection for a nervous condition submitted in June 1968).  
The appellant indicated disagreement with the June 1998 
rating decision in a January 1999 statement.  Subsequently, 
the case was certified to the Board.  In such cases, there is 
some authority that the appellate process has commenced and 
that the veteran is entitled to a statement of the case on 
the issue.  See Pond v. West, 12 Vet App 341 (1999); Manlicon 
v. West, 12 Vet. App. 238 (1999).  Accordingly, while the 
Board does not have jurisdiction to decide the issue on the 
merits under the aforementioned guidance, the issue is to be 
remanded to the RO for additional action.

In view of the foregoing, this case is REMANDED for the 
following:

The RO should, in accordance with 
applicable procedures, consider any 
evidence obtained since the Notice of 
Disagreement, and as appropriate issue a 
Statement of the Case on the issue of 
entitlement to service connection for a 
nervous condition.  With the promulgation 
of the Statement of the Case, the RO 
should inform the appellant that to 
complete the appellate process he should 
complete a timely substantive appeal and 
forward it to the RO.  Thereafter, if 
appropriate, the case should be returned 
to the Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures.  The 
Board intimates no opinion, either legal 
or factual, as to the ultimate 
disposition warranted in this claim.  No 
action is required of the appellant until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals


 



